PER CURIAM.
Richard Elder appeals the district court’s orders: (1) affirming the bankruptcy court’s orders denying Elder leave to file certain documents; and (2) denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Elder v. Ennis, No. CA-03-635-8-AW (D.Md. Feb. 5, 2003; Apr. 29, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.